Exhibit 26(q)(i) Transfer and Redemption Procedures For Variable Adjustable Life Insurance Policies Issued By: Transamerica Life Insurance Company This document sets forth the administrative procedures that will be followed by Transamerica Life Insurance Company (the “Company” or “Transamerica Life”) in connection with issuing its variable adjustable life insurance policy (“Policy”) and accepting payments thereunder, transferring assets held thereunder and redeeming the interests of owners of the Policies (“owners”).Capitalized terms used herein have the same definition as the prospectus for the Policy that is included in the current registration statement on Form N-6 for the Policy as filed with the Securities and Exchange Commission (“Commission” of “SEC”). Procedures Relating to Purchase and Issuance of the Policies and Acceptance of Premiums Offer of the Policies, Application, Initial Premiums and Issuance Offer of the Policies Offer of the Policies.The Policies are offered and issued for premiums pursuant to underwriting standards in accordance with state insurance laws.Premiums for the Policies are not the same for all owners selecting the same face amount.Insurance is based on the principal of pooling and distribution of mortality risks, which assumes that each owner pays premium commensurate with the Insurer’s mortality risk as actuarially determined, utilizing factors such as age, sex and risk class of the insured.Uniform premiums for all Insurers would discriminate unfairly in favor of those insureds representing greater risk.Although there is no uniform premium for all insureds, there is a uniform premium for all insureds of the same risk class, age and sex and same face amount. Application.The Policy will be offered to corporations and partnerships.Persons wishing to purchase a Policy must complete an application and submit it in good order to the home office.The application must specify the name of the insured and provide certain required information about the insured.The application must also specify a premium payment plan, which contemplates level premiums at specified intervals, designate net premium allocation percentages, select the initial face amount (minimum $25,000)and name the beneficiary.Before an application will be deemed complete for underwriting to proceed, the application must include the applicant’s signature and the insured’s date of birth, a signed authorization and suitability information.The premium and face amount selected must meet certain minimums for the Policy. Receipt of Application and Underwriting.Upon receipt of a completed application in good order from an applicant, the Company will follow its established life insurance underwriting procedures designed to determine whether the proposed insured is insurable.This process may involve such verification procedures as medical examinations and may require that further information be provided about the proposed insured before a determination can be made. The underwriting process determines the risk class to which the insured is assigned if the application is accepted.The Company currently places the insureds in the following risk classes based on the Company’s underwriting: ● Male, Female or Unisex risk class 1 Exhibit 26(q)(i) ● Tobacco / Non-Tobacco risk class This original risk class applies to the initial face amount.This risk class may change upon an increase in face amount. The Company reserves the right to reject an application for any reason permitted by law.If an application is rejected, any premium received will be returned without interest. Issuing a Policy. The Policy is issued when the underwriting procedure has been completed, the application had been approved and an initial premium of sufficient amount has been received. Initial premium.The Company may require an applicant to pay initial premium of sufficient amount which, if not submitted with the application or during the underwriting period, must be submitted before the Policy will be issued.The minimum initial premium for a Policy depends on a number of factors such as: ● Age ● Sex ● Risk class of the proposed insured ● The requested face amount ● Any supplemental benefits Coverage becomes effective as of the date the Company receives the premium in good order.For a premium to be received in “good order” it must be received in cash (U.S. currency) or by check payable in U.S. currency and must clearly identify the purpose for the payment.If the Policy is issued as applied for and the Company receives the premium in good order, the Policy date is the later of the application date or the date the Company receives the premium. The Policy date is used to measure Policy Months, Policy years and Policy anniversaries. ADDITIONAL PREMIUMS Additional Premiums Permitted.Additional premiums may be paid and at any time.Total premiums paid in a Policy year may not exceed premium limitation guidelines for life insurance set forth in the Internal Revenue Code. Refund of Excess Premium Amounts.If at any time a premium is paid that would result in total premiums exceeding limits established by law to qualify a Policy as life insurance policy, the Company will only accept premium that would make total premiums equal to or less than the maximum amount that may be paid under the Policy.The Company may either refuse the entire premium or refund the excess premium. The Company will also monitor Policies and will attempt to notify an owner on a timely basis if the owner’s Policy is in jeopardy of becoming a modified endowment contract under the Internal Revenue Code. Planned Premiums.At the time of application, an owner may select a plan for paying premiums at specified intervals. The amount of any planned premium may be increased or decreased subject to the limits we set.Planned premiums end on the Policy anniversary on which the Insured is age 100. 2 Exhibit 26(q)(i) You may elect not to make a planned premium payment at any time.You may also make other premium payments that are not scheduled. CREDITING PREMIUMS Initial Premium.The initial premium will be credited to the Policy on the effective date.Certain subaccounts may impose restrictions on allocations.If a selected subaccount is not available, amounts will be held in suspense and allocated to the selected subaccount once available, generally within two days. Additional Premiums.Additional premiums received by the Company prior to the presumed end of the free-look period will generally be credited to the Policy on the date it is received by the Company.Any additional premium received after the presumed end of the free-look period will generally be credited to the Policy on the valuation day it is received by the Company.The free-look period is 14 days after we mail the Policy or 10 days after the delivery of the Policy to you; certain states may require a longer free-look period. If this Policy has been issued as a replacement of another insurance policy, you have 30 days following delivery in which the Policy can be returned to us. Overpayments and Underpayments.In accordance with industry practice, the Company will establish procedures to handle errors in initial and additional premium payments to refund overpayments and collect underpayments, except for de minimis amounts.The Company will issue a refund for any minimal overpayment in excess of the Guideline (Annual and Single) premium amount.For larger overpayments, the Company will place the premium in a suspense account to determine whether the premium is in excess of the Guideline (Annual and Single) Premium or whether the premium was intended for another policy issued by the Company.In the case of underpayment, if the net cash value on a monthly deduction day is less than the monthly deduction to be made on that day, the Policy will be in default and a late period will begin.The Company will notify owners of the required premium that must be paid prior to the end of the late period. Premiums Upon Increase in Face Amount, Premiums During a Late Period and Premiums Upon Reinstatement Premiums Upon Increase in Face Amount.Generally, no premium is required for an increase in face amount. However, depending on the cash value at the time of an increase in the face amount and the amount of the increase requested, an additional premium or change in the amount of planned premiums may be advisable. Premiums During a Late Period.If the net cash value on a monthly deduction day is less than the amount of the monthly deduction due on that date, the Policy will be in default and a late period will begin. ● The late period will end 62 days after the date on which the Company sends a late period notice stating the amount required to be paid during the late period to the owner’s last known address and to any assignee of record.The Policy does not lapse, and the insurance coverage continues until the expiration of this late period. ● Failure to make a sufficient payment within the late period will result in lapse of the Policy without value or benefits payable. Premiums Upon Reinstatement.A Policy that lapses without value may be reinstated at any time within five (5) years after lapse by submitting: a written application, in good order, for 3 Exhibit 26(q)(i) reinstatement by the owner; evidence of the insured’s insurability satisfactory to the Company; and payment of a premium that, after deducting charges against the premium, is large enough to cover the next twomonthly deductions that will become due after the time of reinstatement. ● Upon reinstatement, the cash value will be the cash value at the date of lapse less any decrease in the amount of any charges between the date of lapse and the date of reinstatement. ● The amount of any Indebtedness on the date of lapse will be reinstated when reinstatement takes effect.No interest from the date of lapse to the date of reinstatement will be assessed. ALLOCATIONS OF NET PREMIUMS Net Premiums.The net premium is equal to the premium paid less the applicable percent of premium load. The Separate Account.An owner may allocate net premiums to one or more of the subaccounts of Transamerica Separate Account R3 (the “Separate Account”).The Separate Account currently consists of subaccounts, the assets of which are used to purchase shares of a designated corresponding investment portfolio of funds as listed on the most current prospectus. Each fund is registered under the Investment Company Act of 1940 as an open-end management investment company.Additional subaccounts may be added from time to time to invest in any of the available portfolios of a fund or any other investment company. When an owner allocates an amount to a subaccount (either by net premium allocation, transfer of cash value or repayment of a Policy loan) the Policy is credited with units in that subaccount. The number of accumulation units in a subaccount is determined by: ● Subtracting the units sold to pay any partial withdrawals from the units as of the prior monthly deduction day ● Adding units bought with any premiums received or experience credits, if applicable, since the prior monthly deduction day ● Subtracting any units sold to transfer amounts into the loan account ● Adding any units bought with loan repayments ● Subtracting any units sold to transfer amounts into other subaccounts ● Adding any units bought from amounts transferred from other subaccounts ● Subtracting the number of units sold to pay the monthly deduction. If the monthly deduction day is a Policy anniversary, the number of units will be increased or decreased by units bought or sold for any amounts transferred to or from the loan account. A subaccount’s unit value is determined for each valuation period by multiplying the value of a subaccount unit for the prior valuation period by the subaccount net investment factor for the current valuation period.On the first valuation day, the unit value is started with a normal value of $1.The net investment factor is an index used to measure the investment performance of a subaccount from one valuation period to the next. 4 Exhibit 26(q)(i) Allocations to the Separate Account.Net premiums are allocated to the subaccounts in accordance with the following procedures: o GENERAL In the application for the Policy, the owner will specify the percentage of net premium to be allocated to each subaccount of the Separate Account.The percentage of each net premium that may be allocated to any subaccount must be a whole number, and the sum of the allocation percentages must be 100%.Such an allocation may be changed at any time by the owner submitting a written notice to the home office, provided that the requirements described above are met. o ALLOCATION DURING FREE-LOOK PERIOD Until the free-look period expires, all net premiums will be allocated to the subaccounts indicated on the application, the general account or, if available, the money market subaccount. The free-look period begins 14 days after we mail the Policy or 10 days after the delivery of the Policy to you; certain states may require a longer free-look period. If this Policy has been issued as a replacement of another insurance policy, you have 30 days following delivery in which the Policy can be returned to us. o ALLOCATION AFTER FREE-LOOK PERIOD Additional net premiums received after the free-look period expires will generally be credited to the Policy and allocated to the subaccounts in accordance with the allocation percentages in effect on the valuation day that the premium is received at the home office.Allocation percentages can be changed at any time; however, we reserve the right to limit the number of premium allocation changes.Certain subaccounts may impose restrictions on allocations.If a selected subaccount is not available, amounts will be held in suspense and allocated to the selected subaccount once available, generally within two days. LOAN REPAYMENTS AND INTEREST PAYMENTS Repaying Indebtedness.The owner may repay all or part of any Indebtedness at any time while the Policy is in force and the insured is living.Indebtedness is equal to the sum of all outstanding Policy loans including principal plus any accrued interest.Loan repayments must be sent to the home office and will be credited as of the date received.Loan repayments will not be subject to a premium charge.If the life insurance benefit proceeds become payable while a Policy loan is outstanding, Indebtedness will be deducted in calculating the life insurance benefit proceeds. Allocation for Repayment of Policy Loans.On the date the Company receives a repayment of all or part of a loan, an amount equal to the repayment will be transferred from the loan account to the subaccounts and the fixed account in accordance with the owner’s current net premium allocation percentages. Interest on Loan Account.We will credit the amount in the loan account with interest at an effective annual rate of 2.00%. Notice of Excessive Indebtedness. Indebtedness is the total of all Policy loans plus any loan interest accrued on the loans.If indebtedness exceeds the cash value, we will notify you and any assignee of record.If we do not receive sufficient payment equal to excess indebtedness within 62 days from the date we send you the notice, the Policy will lapse and terminate without value.The Policy may be reinstated. 5 Exhibit 26(q)(i) TRANSFERS GENERAL TRANSFERS After the free-look period, by written request or fax to the home office, the owner may transfer cash value between and among the subaccounts and the fixed account subject to certain restrictions.For this purpose, the Company assumes the free-look period ends 14 days after the Policy is mailed to the owner. In any Policy year, the owner may make an unlimited number of transfers; however, the Company reserves the right to impose a transfer charge not to exceed $25 for each transfer in excess of 12 during any Policy year.For purposes of the transfer charge, each transfer request is considered one transfer, regardless of the number of subaccounts or if the fixed account is affected by the transfer.Any unused “free” transfers do not carry over to the next year. The minimum amount that may be transferred from each subaccount is the lesser of $500 or the value of all remaining accumulation units in the subaccount.The minimum amount that must remain in a subaccount following a transfer is $500.If a transfer request does not conform to this provision, the transfer will be rejected. We may, at any time, discontinue transfer privileges, modify our procedures or limit the number of transfers we permit.Certain subaccounts may impose restrictions on allocations.If a selected subaccount is not available, amounts will be held in suspense and allocated to the selected subaccount once available, generally within two days. FIXED ACCOUNT TRANSFERS ü After the first Policy year, you may make one transfer per Policy year from the fixed account. ü We reserve the right to require that you make the transfer request in writing. ü We must receive the transfer request no later than 30days after a Policy anniversary. ü We will make the transfer at the end of the valuation date on which we receive the written request. ü The maximum amount you may transfer is limited to the greater of: (a)25% of the current amount in the fixed account; or (b)the amount you transferred from the fixed account in the immediately prior Policy year. ASSET REBALANCING An owner may transfer amounts periodically to maintain a particular percentage allocation among the subaccounts selected.Cash value allocated to each subaccount will grow or decline in value at different rates. The asset rebalancing program automatically reallocates the cash value in the subaccounts at the end of each period to match the Policy's currently effective premium allocation schedule.Cash value in the fixed account is not available for this program. This program is intended to transfer cash value from subaccounts that have increased in value to subaccounts that have declined in value.Over time, this method of investment may help the owner buy low and sell high.This program does not guarantee gains. A subaccount may still have losses. 6 If an owner selects asset rebalancing, the cash value of the Policy, if an existing Policy, or the owner’s minimum initial premium, if a new Policy, must be at least $10,000. An owner may instruct the Company to automatically rebalance (on a quarterly, semi-annual or annual basis) the cash value to return to the percentages specified in the owner’s allocation instructions.An owner may elect to participate in the asset rebalancing program by sending an asset rebalancing request form to the home office.The Company will effect the initial rebalancing of cash value on the next such anniversary.The percentage allocations must be in whole percentages.Subsequent changes to the percentage allocations may be made quarterly by written instructions to the home office.Once elected, asset rebalancing remains in effect until: ● the home office receives your request to discontinue participation; ● the owner makes any transfer to or from any subaccount other than under a scheduled rebalancing; or ● the owner elects to participate in any asset allocation services provided by a third party. There is no additional charge for using asset rebalancing, and an asset rebalancing transfer is not considered a transfer for purposes of assessing a transfer charge.The Company reserves the right to discontinue offering the asset rebalancing program at any time for any reason. TRANSFER ERRORS In accordance with industry practice, the Company will establish procedures to address and correct errors in amounts transferred among the subaccount, except for de minimis amounts.The Company will correct non-de minimis errors it makes and will assume any risk associated with the error.Owners will not be penalized in any way for errors made by the Company.The Company will take any gain resulting from the error. REDEMPTION
